ACCEPTED
                                                                             01-14-01029-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        5/14/2015 7:27:30 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                        NO. 01-14-01029-CV

                           TARRIS WOODS
                                                            FILED IN
                                                     1st COURT OF APPEALS
                            APPELLANT                    HOUSTON, TEXAS
                                                     5/14/2015 7:27:30 PM
                                V.                   CHRISTOPHER A. PRINE
                                                             Clerk
            SANDRA T. KENNER AND CHARLES E. TWYMON, JR.

                             APPELLEE

             _______________________________________

          Appellant=s Second Motion to Extend Time to file
                          Appellant=s Brief
             _______________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

     NOW COMES Appellant, is Tarris Woods, asks the Court to

extend the time to file his Brief.

                          A. Introduction

     1.    Appellant is Tarris Woods; Apellees are Sandra T.

Kenner and Charles E. Twymon, Jr.

     2.    No rules provides a deadline to file this motion

to extend. See Tex. R. App. P. 38.6(d)

     3.    Appellees are Sandra T. Kenner and Charles E. Twymon,

Jr., and it is unknown if one, both or either are opposed to

this motion.

                     B. Argument & Authorities

     4. The Court has the authority under Texas Rule of Appellate

Procedure 38.6 (d) to extend the time to file Appellant=s Brief.

     5. Appellant=s Brief was due on May 14, 2015.
        6. Appellant request an additional 30 days to file

Appellant=s Brief extending the time until June 14, 2015.

        7. One extension has been granted to extend the time to

file Appellant=s Brief.

        8. Appellant has a pending motion to reconsider the

increase in appellant’s bond amount which is awaiting on the

trial court’s determination on a lesser amount. The Appellant had

posted a significant bond with the Court and only after the

objection of the Appellee and upon hearing, the Court increased

the bond amount by more than three (3) times. That determination

has created a significant financial burden on the Appellant.

        9.    The current amount of the security required will cause

the judgment debtor substantial economic harm if, after notice

to all parties and a hearing, the court finds that posting a

bond, deposit, or security in the amount required by the order

is likely to cause the judgment debtor substantial economic

harm.

        10.   This is further shown that on April 27, 2015, the

appellee, Sandra T. Kenner, filed her Original Petition in

County Court at law number three (3) in Galveston County Texas

against the Appellant.

                              C. Conclusion

        11.   Appellant=s request an additional 30 days to file
Appellant=s Brief extending the time until June 14, 2015.

                                D. Prayer

        12.   For these reasons, Appellant=s asks the Court to grant

an extension of time to file Appellant=s Brief until June 14,

2015.

                                  Respectfully submitted,


                                  __/S/_Douglas T. Godinich _
                                  Douglas T. Godinich
                                  Texas Bar No 24007244
                                  2727 Broadway
                                  Galveston, Texas 77550
                                  Tel: (409) 763-2454
                                  Fax: (409) 763-4309
                                  Attorney for Appellant Tarris
                                  Woods



                        Certificate of Conference

        I certify that I have conferred with Thomas W. McQuage by

telephone and Mr. McQuage is opposed to Appellant’s Motion.


                                  _/S/ Douglas T Godinich_ ___
                                  Douglas T. Godinich
                     Certificate of Service

     A copy of this notice is being filed with the appellate

clerk in accordance with rule 25.1(e) of the Texas Rules of

Civil Procedure. I certify that a true copy of this Motion to

Extend Time to File Appellant=s Brief was served in accordance

with rule 9.5 of the Texas Rules of Appellate Procedure on each

party or the attorney for such party indicated below by method

indicated.

                              _/s/ Douglas T. Godinich ______
                              Douglas T. Godinich

By FAX TRANSMITTAL
Thomas W. McQuage
P.O. Box 16894
Galveston, Texas 77552
TEL: 409-762-1104
mcquage@swbell.net